Citation Nr: 0000175	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  This appeal arises from a July 1997 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
denied service connection for a skin disorder due to mustard 
gas exposure.  The veteran submitted a notice of disagreement 
with that rating decision in August 1997.  Also in August 
1997, he was provided with a statement of the case.  His 
substantive appeal was received in November 1997.

The veteran indicated in his November 1997 substantive appeal 
that he wished to appear for a personal hearing before a 
member of the Board of Veterans' Appeals (Board).  Such a 
hearing was scheduled on August 3, 1998 and the veteran was 
informed of the same by a letter dated in June 1998.  
However, the veteran failed to report for his scheduled 
hearing.

The veteran was previously denied service connection for 
psoriasis by the Board in May 1974.  His request to reopen 
the claim was denied by the RO in June 1977.  The veteran's 
current claim for service connection for a skin disorder, 
however, is based on his alleged exposure to mustard gas.  In 
that regard, claims for service connection involving exposure 
to specified vesicant agents are considered under a relaxed 
burden of establishing a well grounded claim.  See Pearlman 
v. West, 11 Vet. App. 443 (1998).  As such, the claim 
currently on appeal will be considered on a de novo basis as 
a new claim and there is no need for the Board to address the 
finality of the prior denial of service connection for 
psoriasis.  See Spencer v. Brown, 4 Vet. App. 283 (1993) 
(when a regulation creates a new basis of entitlement to 
benefits, as through liberalization of the requirements for 
entitlement to benefits, an applicant's claim of entitlement 
under such regulation is separate and distinct from a claim 
previously and finally denied).



FINDINGS OF FACT

1.  The veteran has been diagnosed as having psoriasis, 
actinic keratosis, and seborrheic keratosis; he also claims 
to have been diagnosed as having basal cell carcinoma; 
however, none of his diagnosed nor claimed disorders are 
among the disorders recognized by VA as etiologically related 
to mustard gas exposure.

2.  There is no competent medical evidence linking the 
veteran's skin disorders with his alleged inservice exposure 
to mustard gas.

3.  The veteran's claim for service connection for a skin 
disorder due to mustard gas exposure is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder due to mustard gas exposure is not well grounded.  
38 U.S.C.A. § 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his skin 
was normal.  Service medical records show that he received 
treatment for a poison oak rash, multiple boils, and a heat 
rash.  He sustained shell fragment wounds in May 1944 and 
September 1944.  On a Report of Physical Examination pending 
service discharge, the veteran was noted to have a healed 
scar on his right arm and two healed scars on his left thigh.  
There were no findings pertaining to a rash, psoriasis, basal 
cell carcinoma, or any other type of skin disorder.

In December 1947, the veteran was afforded a VA general 
medical examination for the purpose of evaluating the 
service-connected residuals of multiple shell fragment 
wounds.  With the exception of shell fragment wound scars of 
the left thigh and right arm, his skin was normal.  There 
were no findings of any other type of skin disorder.  He made 
no reference to mustard gas exposure.

The first documented complaint of psoriasis was contained in 
a report of a December 1964 VA orthopedic examination.  The 
veteran complained of his psoriasis but stated it cleared up 
in the summer time.  He reported that his brother also 
suffered from psoriasis.  On examination, the veteran had an 
extensive case of psoriasis.  There were no swollen joints 
related to the psoriasis.  Similar findings relating to 
psoriasis were contained in a March 1967 treatment report 
from the Richmond VA Medical Center (VAMC).

The veteran filed a claim for service connection for 
psoriasis in July 1972.  He maintained that he was initially 
treated for psoriasis in service while he was stationed in 
Africa.  He stated he had been suffering from recurrent 
psoriasis since that time.  He said he had been receiving 
treatment for his psoriasis through the Richmond VAMC since 
in 1967.  The claim was denied by the RO in August 1972.

In April 1973, the veteran was afforded a personal hearing 
before the Board.  He stated he first developed a problem 
with the skin along his ribs and head when he arrived 
overseas.  He recalled being diagnosed as having ringworm at 
that time.  He indicated that he responded well to treatment.  
He said he subsequently developed a skin rash all over his 
body, and that the diagnosis was psoriasis.  He maintained he 
had been receiving treatment for his skin disorder since his 
service discharge.

Subsequently, medical records and examination reports from 
the Richmond VAMC, the Hercules Powder Company, the 
Department of Transportation, J.W. Stokes, the U.S. Civil 
Services Commission, and Northern Virginia Doctors Hospital 
were associated with the claims folder.  These records 
spanned from October 1951 to July 1973.  Those documents show 
that the veteran received evaluations and treatment for, but 
not limited to, psoriasis and onychomycosis of the toes.  No 
references were made to mustard gas exposure or the etiology 
of his skin condition.

Service connection for psoriasis was denied by the Board in 
May 1974.  The Board determined there was no medical evidence 
that established that the veteran's diagnosed psoriasis was 
incurred in or aggravated by his military service.

In conjunction with a March 1977 request to reopen the claim 
of service connection for psoriasis, VA treatment records 
dated from August 1973 to March 1977 were associated with the 
claims folder.  In January 1977, the veteran was seen for a 
follow up for psoriasis and leukoplakia of the left lower 
lip.  The psoriasis appeared worse.  The skin was 
erythematous in exposed areas.  There were thick plaques on 
the thighs and lateral trunk.  The lip showed scaling without 
leukoplakia being evident.  A biopsy was noted to have shown 
senile keratoses and one focal area of dysplasia.  The 
diagnoses were psoriasis and status post leukoplakia.  

A statement from the veteran's wife was received in May 1977.  
Therein, she reported that the veteran had been suffering 
from psoriasis throughout their 31 years of marriage.  She 
stated the condition had grown progressively worse over the 
years.

By a rating action dated in May 1977, the RO determined that 
the veteran had failed to submit new and material evidence to 
reopen his claim of service connection for psoriasis.  He was 
apprised of this decision and his appellate rights by a 
letter dated in June 1977.

Additional treatment records from the Richmond VAMC and the 
Martinsburg VAMC dated between February 1979 and November 
1986 and VA examination reports dated in December 1978 and 
June 1988 show that the veteran continued to receive 
treatment for chronic psoriasis.  There were also findings 
pertaining to treatment of actinic and seborrheic keratosis.  
There were no references to mustard gas exposure and/or basal 
cell carcinoma.

In March 1997, the veteran filed a claim for service 
connection for a rash.  He asserted the rash was due to his 
inservice exposure to gas.  He stated that a component of his 
training involved removing his gas mask during gas exercises.  
He said he subsequently developed a rash on his head, arms, 
chest, and legs, and that he was treated for the same when he 
was stationed in Africa.

Service connection for a rash as secondary to mustard gas 
exposure was denied in July 1997.  The RO concluded that 
there was no basis to establish service connection based on 
mustard gas exposure because the disability at issue was not 
included in the list of conditions that were presumed to be 
associated with exposure to vesicant agents (mustard gas).  
Moreover, the RO found there was no evidence that any skin 
rash suffered by the veteran was incurred in or aggravated by 
his military service.

The veteran filed a notice of disagreement in August 1997.  
In support of his claim, he submitted a May 1997 statement 
from F.E. Minor, Colonel, U.S. Army (Retired). Colonel Minor 
indicated that the veteran was a member of Company E, 339th 
Infantry Regiment, 85th Infantry Division, and that he had 
had active duty at Fort Dix.  He said the veteran, along with 
all other members of the regiment, was required to have 
training in "gas detection."  He made no reference to 
mustard gas or a skin rash.

In August 1997, service connection for a skin disorder as 
secondary to mustard gas exposure was denied.  The RO stated 
that the veteran had failed to submit any medical evidence 
that he had been diagnosed as having a condition that was 
presumed to be associated with mustard gas exposure.  The RO 
found the statement from Colonel Minor lacked probative value 
because it did not change the fact that skin rash was not one 
of the disabilities for which presumptive service connection 
could be granted based on exposure to mustard gas.  A 
statement of the case was mailed to the veteran in August 
1997.

The veteran filed a substantive appeal in November 1997.  He 
argued the evidence of record clearly established that his 
rash was caused by his exposure to gas.  He said he had been 
receiving treatment for his skin rash through the Richmond 
VAMC since 1981.  He also indicated that his doctor had told 
him that he had basal cell cancer.

In a letter dated in January 1998, the RO asked that the 
veteran submit the names and addresses of any medical care 
provider who had treated him for basal cell carcinoma.  He 
was informed that he had 60 days to reply.  To date, the 
veteran has responded to this inquiry.

In January 1998, the RO also requested the Richmond VAMC to 
submit all medical records pertaining to the treatment of the 
veteran's basal cell carcinoma.  The Richmond VAMC reported 
that same month that the veteran was not a patient within in 
its system.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

With respect to mustard gas exposure, service connection may 
be granted if the evidence shows:

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316(a) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

In claims involving exposure to specified vesicant agents, a 
well grounded claim is established when the veteran has 
experienced: (1) full-body exposure, (2) to a specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions as set 
forth under 38 C.F.R. § 3.316.  See Pearlman at 446.  For 
purposes of submitting a well-grounded claim relating to 
exposure to mustard gas under 38 C.F.R. § 3.316, the Board 
must assume that the veteran's lay testimony of exposure is 
true.  Id.  See also King v. Brown, 5 Vet. App. 19 (1993).  
Nevertheless, psoriasis, actinic keratosis, and seborrheic 
keratosis are not among the diseases listed at 38 C.F.R. 
§ 3.316.  The veteran's alleged basal cell cancer is also 
absent from that list.  Hence, the veteran is not entitled to 
any presumption that these disabilities are etiologically 
related to his alleged exposure to mustard gas.  Without the 
benefit of presumptive service connection, he is obligated to 
submit an otherwise well-grounded claim.

The standard test for well groundedness requires three 
elements.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran has not submitted any medical evidence, other 
than his contentions, which would tend to establish a medical 
link between his alleged exposure to mustard gas in service 
(or any other type of gas for that matter) and his psoriasis, 
actinic keratosis, seborrheic keratosis, and/or basal cell 
carcinoma.  The veteran is not a medical expert and, for that 
reason, he is not competent to express an authoritative 
opinion regarding any medical causation or diagnosis of his 
current condition.  See Espiritu.  Accordingly, the veteran's 
assertion that there is a causative relationship between his 
alleged inservice exposure to mustard gas (or other gas) and 
his current skin disorder is without legal merit.

Thus, as psoriasis, actinic keratosis, seborrheic keratosis, 
and basal cell carcinoma are not diseases entitled to a 
presumption of service connection based upon full-body 
exposure to mustard gas, and as the veteran has not submitted 
any credible, probative medical evidence which demonstrates a 
causal link between those conditions and his alleged full-
body exposure to mustard gas in service, the Board finds that 
the veteran's claim is not well grounded.

Finally, the Board notes that there are specific steps 
required in the development of claims regarding mustard gas 
exposure.  See VBA Adjudication Procedure Manual, M21-1, Part 
III, para. 5.18.  The RO does not appear to have complied 
with this directive.  However, as this appeal is being denied 
on the basis that the veteran has not been diagnosed as 
having a disease for which a presumption of service 
connection may be granted based upon full-body exposure to 
mustard gas, and there is no medical evidence which 
demonstrates a causal link between those conditions and his 
alleged full-body exposure to mustard gas in service, the 
Board finds that a Remand for any development of the 
veteran's alleged exposure is unwarranted.  Although the 
veteran's claimed exposure to mustard gas has not been 
verified, solely for purposes of determining the well-
groundedness of his current claim, his exposure to mustard 
gas has been conceded.  Accordingly, there is no need to 
remand the veteran's claim to attempt further verification.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim.  The veteran 
has not informed VA of the existence of any available 
evidence that would render his claims well grounded.  He has 
been given the opportunity to submit any further relevant 
records and he did not reply to the RO's request for such 
information.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Moreover, VA is not required to notify the veteran 
of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.


ORDER

Entitlement to service connection for a skin disorder as 
secondary to exposure to mustard gas is denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals



 

